       Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 1 of 25




             IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF KANSAS,

K.J.A.,1

                         Plaintiff,

      Vs.                                               No. 20-1281-SAC

KILOLO KRJAKAZI,
Acting Commissioner of Social Security2,

                  Defendant.


                          MEMORANDUM AND ORDER

            This is an action reviewing the final decision of the defendant

Commissioner of Social Security ("Commissioner") that denied the claimant

K.J.A.’s Title II application for disability insurance benefits which alleged an

onset date of November 9, 2017. ECF# 14, p. 247. Among the physical and

mental conditions listed as limiting K.J.A.’s ability to work were ankle

problem, anxiety, asthma, hip problem, rheumatoid arthritis, migraines,

gastroesophageal reflux disorder, depression, post-traumatic stress disorder

(“PTSD”), dementia, and conversion disorder. Id. at p. 251. The application

was denied, initially and on reconsideration, and a hearing before an




1 The use of initials is to preserve privacy interests.
2 On July 9, 2021, Kilolo Krjakazi was named acting Commissioner of Social
Security replacing Andrew M. Saul.

                                        1
       Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 2 of 25




administrative law judge (“ALJ”) ended with a denial of benefits. The Appeals

Council denied a request for review, so the ALJ’s decision stands as the

Commissioner’s final decision. The case comes before the court on the

claimant’s request for a reversal and remand for further administrative

proceedings. The case is ripe for judicial review.

STANDARD OF REVIEW

            To qualify for disability benefits, a claimant must establish that

he or she was “disabled” under the Social Security Act, 42 U.S.C. §

423(a)(1)(E), during the time when the claimant had “insured status” under

the Social Security program. See Potter v. Secretary of Health & Human

Services, 905 F.2d 1346, 1347 (10th Cir. 1990); 20 C.F.R. §§ 404.130,

404.131. Disability is defined as unable “to engage in any substantial gainful

activity by reasons of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). And, “[a]n individual shall be determined to be

under a disability only if his physical or mental impairment or impairments

are of such severity that he is not only unable to do his previous work but

cannot, . . ., engage in any other kind of substantial gainful work which

exists in the national economy. . . ." 42 U.S.C. § 423(d)(2)(A). The



                                       2
       Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 3 of 25




Commissioner is to make this severity determination by considering “the

combined effect of all of the individual’s impairments without regard to

whether any such impairment, if considered separately, would be of such

severity.” 42 U.S.C. § 423(d)(2)(B).

            The court's standard of review is set forth in 42 U.S.C. ' 405(g),

which provides that the Commissioner=s finding "as to any fact, if supported

by substantial evidence, shall be conclusive." The Supreme Court recently

summarized the relevant holdings behind this standard:

      Under the substantial-evidence standard, a court looks to an existing
      administrative record and asks whether it contains “sufficien[t]
      evidence” to support the agency’s factual determinations.
      Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83
      L.Ed. 126 (1938) (emphasis deleted). And whatever the meaning of
      “substantial” in other contexts, the threshold for such evidentiary
      sufficiency is not high. Substantial evidence, this Court has said, is
      “more than a mere scintilla.” Ibid.; see, e.g., Perales, 402 U.S. at 401,
      91 S.Ct. 1420 (internal quotation marks omitted). It means—and
      means only—“such relevant evidence as a reasonable mind might
      accept as adequate to support a conclusion.” Consolidated Edison, 305
      U.S. at 229, 59 S.Ct. 206. See Dickinson v. Zurko, 527 U.S. 150, 153,
      119 S.Ct. 1816, 144 L.Ed.2d 143 (1999) (comparing the substantial-
      evidence standard to the deferential clearly-erroneous standard).

Biestak v. Berryhill, ---U.S.---, 139 S.Ct. 1148, 1154 (2019). In using this

standard, a court examines the whole record, including whatever in the

record fairly detracts from the weight of the Commissioner’s decision, and

decides whether substantial evidence supports the decision. Glenn v.

Shalala, 21 F.3d 983, 984 (10th Cir. 1994). A court, however, may not


                                       3
       Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 4 of 25




reverse the Commissioner’s choice between two reasonable but conflicting

views, even if the court would have chosen differently assuming a de novo

review. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citation

omitted). The court reviews “only the sufficiency of the evidence, not its

weight.” Oldham v. Astrue, 509 F.3d 1254, 1257 (10th Cir. 2007). A court,

however, is not to affirm findings by isolating facts and labeling them as

substantial evidence, but rather it scrutinizes the entire record to assess the

rationality of the Commissioner’s decision. Graham v. Sullivan, 794 F. Supp.

1045, 1047 (D. Kan. 1992).

ALJ’s DECISION

            The ALJ employed the following five-step sequential evaluation

process (20 C.F.R. § 404.1520) for determining a disability application.

ECF# 14, p. 18. First, it is determined whether the claimant is engaging in

substantial gainful activity. Second, the ALJ decides whether the claimant

has a medically determinable impairment that is “severe” or a combination

of impairments which are “severe.” At step three, the ALJ decides whether

the claimant’s impairments or combination of impairments meet or medically

equal the criteria of an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. The ALJ at step four determines the claimant’s residual

functional capacity (“RFC”) and then decides whether the claimant has the



                                       4
       Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 5 of 25




RFC to perform the requirements of his or her past relevant work. The last

step has the ALJ determine whether the claimant is able to do any other

work considering his or her RFC, age, education and work experience. For

steps one through four, the burden rests with the claimant to prove a

disability that prevents performance of past relevant work, but the burden

shifts to the Commissioner at step five. Blea v. Barnhart, 466 F.3d 903, 907

(10th Cir. 2006).

            In her decision, the ALJ found for step one that the “claimant has

not engaged in substantial gainful activity since November 9, 2017, the

alleged onset date.” ECF# 14, p. 19. For step two, the ALJ found the

claimant’s severe impairments were “fibromyalgia, arthritis, obesity,

epilepsy, asthma, anxiety, post-traumatic stress disorder (PTSD), depressive

disorder, and conversion disorder,” because they “significantly limit the

ability to perform basic work activities.” Id. at 20. At step three, the ALJ

found that the “claimant does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed

impairments.” Id. at 20. The ALJ determined at step four that the claimant

had the RFC to perform light work in that she “can lift and carry 20 pounds

occasionally and 10 pounds frequently,” “can sit for six hours or more in an

eight-hour day,” “has the ability to focus and persist at one or two step tasks



                                        5
       Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 6 of 25




for an eight-hour day, but would have difficulty with more complex and

detailed tasks, particularly those requiring sustained concentration for more

than two hours without a break,” can occasionally interact with others, and

“can adjust to routine changes in a simple work environment if introduced

gradually.” Id. at 22. The ALJ determined there were significant numbers of

light work jobs which could be performed by claimant considering her age,

education, work experience, and RFC. Id. at 26. Consequently, the ALJ found

that the plaintiff was not disabled.

ARGUMENT AND ANALYSIS OF EVIDENCE

            The claimant generally attacks the ALJ’s RFC finding as

unsupported by substantial evidence, because it fails to address and weigh

properly the medical opinion evidence of record. The claimant focuses on the

ALJ’s lack of a reasonably sufficient rationale for finding the opinion of her

treating physician, Dr. Webb, not persuasive while finding the opinions of the

state agency consultants persuasive when they are not consistent with other

medical evidence.

            Before taking up the claimant’s arguments, the court will

summarize the relevant medical records. The claimant’s primary treating

physician is Dr. Webb who in May of 2017, saw her for fibromyalgia,

conversion disorder, pseudoseizures, and asthma. She complained of



                                        6
       Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 7 of 25




passing out in stressful situations as witnessed by family members. Dr.

Webb noted that the results of a neurological examination in Wichita showed

the seizures were likely related to her conversion disorder. She was

encouraged to keep up counseling and relaxation techniques for the

seizures. In June, she returned with complaints about several more

“syncopal-like episodes” and more pain related to her fibromyalgia. Id. at

363. Additional tests were ordered, and a referral to a rheumatologist was

made. In July of 2017, Dr. Webb saw claimant on complaints of increased

fatigue from fibromyalgia, and all medications were continued with a

recommendation for increased activity. At her follow-up examination in

October, she complained of “increased memory loss secondary to dementia.”

Id. at 619. In January of 2018, after having been hospitalized for burns from

passing out in the shower from a seizure, claimant went to Dr. Webb’s office

and was seen by Christina Armstrong, PA, who recommended weekly

counseling, including more frequent psychiatric visits. A week later, claimant

again was seen with various physical and mental complaints, and her mood

was noted as depressed and affect was flat. Id. at 606.

             On Christmas eve evening of 2017, the claimant was treated at

the Hoisington Hospital for burns to her face, scalp, and neck with blisters on

ears and neck from passing out during a syncopal episode in the shower.



                                      7
       Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 8 of 25




Treatment notes said the claimant could only remember turning on the

shower sprayer nozzle. Claimant’s husband told the hospital that he was

about to leave the house when he heard his wife screaming and things

falling. When he finally was able to get inside the locked bathroom, he found

her screaming in the bathtub and trying to wrap a towel around herself. The

nurse’s progress notes also include, “Patient and her husband both report

she has had episodes of syncope in the past, and that this is not unusual for

her. She reports she has conversion disorder and stress-induced

pseudoseizures.” Id. at 386. Notes indicate it was unclear how the burns

occurred as they were limited to her neck and up.

            On January 8, 2018, claimant was treated by Dr. Pedro Vivar

Cruz in Wichita for “worsening seizure activity” with four seizures including

one that happened after her arrival at the clinic. Id. at 539. Tongue

laceration and loss of bladder control were also noted. Claimant was

admitted into the hospital for observation and medicated with Ativan and

Keppra. Hospital records indicate that according to the claimant and her

family, she had been taking her low dosage of Keppra and been seen by her

primary care physician but that she had not seen Dr. Cruz since 2016. At the

hospital, she was seen by other physicians, included Dr. Saad Kanaan who

recorded his impression as “1. status epilepticus 2. Cryptogenic epilepsy”



                                       8
       Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 9 of 25




and recommended continued use of Keppra, “neurochecks and seizure

precautions,” and “vEEG monitoring.” Id. at 480. He also noted that “[b]ased

on semiology they appear to be epileptic.” Id. Other consultation notes

indicate that seizures are “very likely epileptic” and her depression was

“likely contributing to patient’s poor self care.” Id. at 476.

            On January 19, 2018, claimant returned for a follow up with Dr.

Cruz. He recorded that claimant lives at home with husband and daughter

and receives home health care. She has difficulty remembering words and

names. Her mother reported that “she is not paying attention or forgets

what she is supposed to do” and that it can take her thirty minutes to get

dressed. Id. at 524. While he was not sure if claimant’s seizures were “all

epileptic,” Dr. Cruz imposed a “no driving” restriction for six months. Id. He

then referred her for MRI testing and neuropsychological testing to address

her memory problems.

            The neuropsychological evaluation included an interview on

March 22, 2018, testing on April 26, 2018, and a final session on May 10,

2018. The testing of cognition tasks identified no impairments. Robin

Heinrichs, Ph.D., however, opined that “[p]sychological testing demonstrates

the patient’s symptoms of depression, anxiety and PTSD.” Id. at 706. The

summary includes this opinion that the claimant’s “psychiatric disorders and



                                        9
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 10 of 25




personality make it likely that she will appear to be unable to function

independently, and she may behave in a manner that elicits assistance from

others.” Id. Thus, final impression was that claimant’s cognition was intact

but that she suffered from “major depressive disorder, anxiety and post

traumatic stress disorder.” Id. at 707.

            In August of 2018, Dr. Cruz saw claimant who complained of two

seizures on Sunday, five seizures on Monday, and numbness in face and

tongue. Id. at 723. Claimant provided Dr. Cruz with a video of her seizure.

After reviewing it, Dr. Cruz recorded it was “suggestive of pseudoseizure”

and the claimant would benefit from EMU admission and from emergency

care when experiencing a cluster of seizures. Id. at 724. Based on an EEG

performed that day, Dr. Cruz noted the spike and wave discharges indicated

the seizures were both epileptic and non-epileptic. Id. at 723.

             On August 20, 2018, claimant went to the emergency room in

Wichita and was admitted for recurrent seizures. Id. at 738. The claimant

was admitted for “[g]eneralized idiopathic epilepsy, intractable, no status

epilepticus” and “for continuous video EEG monitoring for seizure

classification” while medication was suspended. Id. The monitoring occurred

until her discharge on August 24, 2018, without any seizures, but with this

impression on discharge, “This awake and asleep inpatient prolonged video



                                      10
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 11 of 25




EEG monitoring showed generalized potentially epileptogenic abnormalities.

The EEG also showed mild diffuse nonspecific background slowing.” Id. at

749. The discharge summary included a significant finding of possible

“generalized epilepsy,” an “action tremor,” and the adjustment of

medications which increased her prescription for topiramate. Id. at 778.

              On September 12, 2018, Dr. Cruz faxed a letter stating the

following:

      My patient, [the claimant], has diagnoses that include memory loss,
      idiopathic epilepsy, and tremor. She is limited in daily activities and is
      unable to work on a sustained basis. The diagnoses have been
      confirmed through physical examination, medical history, EEG, and
      standard neurological examinations. In my opinion, Ms. Allison is
      unable to resume any type of gainful employment due to physical
      impairment.

Id. at 803.

              On September 6, 2018, Dr.Webb saw the claimant to follow up

on her August hospitalization noting the increase of seizure medication, no

seizure activity since dismissal, but an increase in fibromyalgia problems. Id.

at 815. He approved her tapering off her depression medication to alleviate

headaches. Id. at 815. In October, Dr. Webb saw claimant who showed

positive for depression, and he recommended she resume counseling. Id. at

861-62.

              On October 24, 2018, she was seen in Wichita to follow up on



                                       11
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 12 of 25




her seizure treatment. Id. at 835. Claimant reported no convulsive seizure

since her discharge but occasional myoclonic jerking at night. Id. at 836.

Claimant was told not to drive until she was seizure free for six months. Id.

at 837. Also on the 24th, claimant saw Dr. Cruz who increased the

topiramate to address chronic migraine. Id. at 849. Dr. Cruz continued the

topiramate after seeing the claimant again in January of 2019. Id. at 907.

            On November 6, 2018, claimant saw Dr. Webb for worsening

pain from fibromyalgia, and he increased her medication. Id. at 859-60. In a

January 2019 visit, Webb noted that the patient’s seizures were doing fairly

well, that her fibromyalgia had improved with the increased medication, and

that her depression was stable at the time. Id. at 1008. All medication was

continued, and counseling was strongly encouraged. Id. at 1009. In April of

2019, Dr. Webb saw claimant for neuropathy, short-term memory loss, and

positive depression screening. Id. at 1010. A month later, the neuropathy

had improved with increased medication, but the claimant now complained

of seizures again. Id. at 1007. It was noted that her depression was serious

and that her pain was chronic from fibromyalgia. Id. Dr. Webb added

Cymbalta for her neuropathy and depressive disorder. Id. at 1008. In June

of 2019, Dr.Webb followed up stopping the Cymbalta and starting

amitriptyline for her neuropathy, fibromyalgia, and insomnia. Id. at 1005. In



                                      12
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 13 of 25




July of 2019, claimant complained of severe fatigue and her need for a CPAP

machine. Id. at 996-97. In September of 2019, claimant came for a referral

to a dentist as she chipped her tooth after clinching her teeth from a

conversion disorder following a stressful telephone call with her daughter.

Id. at 1046. Webb also noted that claimant wanted “to discuss her

employment option with her disorder” and her need for “a stress-free

environment in order to be productive.” Id. Webb’s office records show that

he saw claimant on October 31, 2019, spending most of the time with her

filling out disability forms that she had brought. Id. at 1123.

            On August 14, 2019, claimant was seen again at the Epileptology

Clinic in Wichita by Kelli Rice APRN. Her medication was adjusted to address

her increase in myoclonic events. Id. at 1080. Rice saw claimant again in

September for increased myoclonic events, and claimant brought videos of

the events that showed “body thrusting with eyes closed.” Id. at 1061. Rice

said she was comfortable diagnosing the videoed events as non-epileptic

events and likely conversion disorder. Id. at 1062. She suggested speaking

to her treating physician for more treatment options as the clinic did not

treat such events. Id.

            In October of 2019, Dr. Cruz did a follow-up examination for the

claimant’s chronic migraines. The claimant said the headaches had mostly



                                       13
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 14 of 25




resolved when she stopped consuming pop. Id. at 1085. Cruz explained that

her complaints of burning sensation were not neuropathy but likely related

to her fibromyalgia. Id. at 1086. He noted that her mild hand tremors were

psychogenic. Id.

             Besides his treating records, Dr. Webb has filled out a seizure

RFC questionnaire (id. at 642-44), a physical assessment (id. at 639-40) and

a mental capacity assessment (id. at 636-38) on March 2, 2018. On the

seizure questionnaire, he noted an average of one to three seizures monthly

triggered by stress with bladder incontinence. Id. at 642. The claimant

suffers from associated mental problems and would need to take

unscheduled breaks. Id. at 643. Besides restricted functional limitations,

Webb also opined that the claimant would need to be absent more than four

times a month. Id. at 644. On the physical assessment, he diagnosed

fibromyalgia, seizures, and conversion disorder. Id. at 639. He listed the

same restricted functional limitations and noted that she would need to take

frequent unscheduled breaks during work and would be absent from work

more than four times a month. Id. On the mental capacity assessment, he

noted moderate limitations on ability to initiate and perform a task, ability to

work at appropriate and consistent pace, and ability to sustain an ordinary

routine and regular attendance. Id. at 637. He also noted an extreme



                                       14
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 15 of 25




limitation for claimant’s fibromyalgia requiring more than the allotted

number of rest periods. Id. In his office notes for March 2, 2018, Webb

included the following:

      The patient reports she has not had any large seizures however she
      has had a lot of little ones that start either in her right arm or left leg.
      Today while we are filling out paperwork for her she had one in her
      right arm. The patient is due to see her neurologist in another month
      or 2. Today we spent a significant amount of time going over her
      disability paperwork. These were filed out with her subjective
      complaints.

 Id. at 608.

               On February 18, 2020, the ALJ found the claimant was not

disabled despite the severe impairments of fibromyalgia, arthritis, obesity,

epilepsy, asthma, anxiety, post-traumatic stress disorder, depressive

disorder and conversion disorder. The ALJ relied on the neuropsychological

evaluation by Heinrichs in finding that claimant’s limitation in understanding,

remembering, and applying information was mild. As for claimant’s ability to

interact, the ALJ found moderate limitation noting the results of Heinrichs’

personality assessment testing but pointing to treatment records showing

appropriate mood and affect. The ALJ also found a moderate limitation for

concentrating, persisting, and maintaining pace while noting that claimant

participated in four hours of testing by Heinrichs who found claimant to be

“preoccupied with her mental and physical health” but able to understand



                                        15
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 16 of 25




instructions “easily” and approach tasks in an organized manner. ECF# 14.

p. 21. On the ability to adapt and manage herself, the ALJ found the

claimant had reported the ability to care for herself but not to drive, but then

testified to being able to drive in town. So, while asserting disabling physical

and mental impairments, the claimant’s statements were found by the ALJ to

be “not entirely consistent with the medical evidence and other evidence in

the record for the reasons explained in the decision.” Id. at 23. On the

claimant’s mental impairment, the ALJ offered this cursory summary of the

treatment records:

      In terms of mental impairments, treatment records reveal that the
      claimant is diagnosed with conversion disorder, indicating that the
      claimant’s seizures are not supported by medical explanations. Indeed,
      the provider indicated that the claimant ‘s facial twitching was induced
      by a stressful interaction with one of her daughters (Exhibit B44F at
      6). Dr. Heinrichs noted that the claimant’s cognitive functioning was
      intact, but that the claimant was preoccupied with a physical and
      mental health (Exhibit B21F at 6). The evidence shows that the
      claimant has a history of the above mental impairments. However, the
      undersigned finds that the claimant is certainly able to perform the
      work of the type described in the above residual functional capacity
      assessment.

ECF# 14, p. 24.

            The claimant’s appeal challenges these findings on the medical

opinions:

      As for medical opinion(s) and prior administrative medical finding(s),
      the undersigned cannot defer or give any specific evidentiary weight,
      including controlling weight, to any prior administrative medical


                                       16
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 17 of 25




      finding(s) or medical opinion(s), including those from medical sources.
      The undersigned has fully considered the medical opinions and prior
      administrative medical findings as follows: The undersigned finds that
      the opinions of state agency psychological consultants Charles Fantz,
      Ph.D. and J. Edd Bucklew, Phy.D. are persuasive because the opinions
      are consistent with medical evidence of record. Moreover, the
      undersigned notes that the claimant was able to testify coherently and
      the evidence shows that the claimant is able to attend doctor’s
      appointments and communicate with her treatment providers. . . . The
      undersigned finds that opinions of state agency medical consultants
      George E. Liesmann, M.D. and John Duff, M.D. are persuasive because
      the opinions are consistent with the overall medical evidence of record
      . . . . The undersigned finds that the opinions submitted by the
      claimant’s provider T. Scott Webb, D.O., from March 2018 are not
      persuasive because the statements reflect the claimant’s subjective
      allegations, as noted in Exhibit B12F at page 8 . . . . Moreover, the
      opinions are not consistent with Dr. Webb’s own treatment notes. The
      undersigned finds that the opinion of the claimant’s treatment provider
      Pedro Vivar Cruz, M.D. is not persuasive because the opinion does not
      provide a residual functional capacity assessment (Exhibit B30F).
      Moreover, the issue of the claimant’s disability is reserved to the
      Commissioner.

Id. at 25.

             The claimant generally argues the insufficiency of the ALJ’s

stated rationale for finding that the medical opinions expressed by non-

examining state agency psychological consultants and medical consultants

are the only persuasive opinions consistent with the medical evidence of

record. The claimant generally argues the ALJ’s apparent understanding of

the medical record and her longitudinal impairments is flawed.

             More specifically, the claimant argues the ALJ improperly

speculated that Dr. Webb’s medical opinion was based only on claimant’s


                                       17
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 18 of 25




subjective complaints because of a notation found in Webb’s records. As

quoted above, Dr. Webb’s notes from March 2, 2018, include, “Today we

spent a significant amount of time going over her disability paperwork.

These were filed out with her subjective complaints.” Id. at 608. The

claimant argues the ALJ erred in ignoring that Dr. Webb’s signed

assessments included his opinions and by speculating without clarifying

whether Dr. Webb’s written opinions were his patient’s and not his own. The

Commissioner counters that the ALJ’s finding is not speculative but

consistent with the notation in Dr. Webb’s treatment records. The

Commissioner does not see how Dr. Webb’s signature “detracts” from what

the ALJ inferred from his office record note. In reply, the claimant

emphasizes that just before signing the physical assessment, Dr. Webb

checked “yes” to this last question, “Are your patient’s impairments (physical

impairments plus any emotional impairments) reasonably consistent with the

symptoms and functional limitations described in this evaluation?” ECF# 14,

p. 640. Based on this answer in the questionnaire, the claimant argues the

ALJ is speculating that Dr. Webb filled out the forms based solely on the

claimant’s subjective complaints without regard to the objective medical

evidence of the claimant’s impairments. “Where an ALJ has no legal or

evidentiary basis for finding that a treating physician’s opinion is based ‘only



                                       18
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 19 of 25




on claimant’s subjective complaints,’ his conclusion to that effect is mere

speculation prohibited by McGoffin v. Barnhart.” Jackson v. Berryhill, No. 17-

1093-JAR, 2017 WL 4923347, at *4 (D. Kan. Oct. 31, 2017) (citing in part

McGoffin v. Barnhart, 288 F.3d 1248, 1252 (10th Cir. 2002)). The claimant

disputes the ALJ preference for relying on a notation in the treatment

records while ignoring Dr. Webb’s signed opinions in an assessment.

            The new regulations provide for no specific or controlling weight

to be given to medical opinions from a claimant’s treating source. 20 C.F.R.

§ 404.1520c(a). Instead, all medical opinions are evaluated for

persuasiveness using a uniform set of factors with the two most important

factors being supportability and consistency. § 404.1520c(b). The factor of

supportability means a medical opinion is “more persuasive” when it is

supported by “more relevant . . . objective medical evidence.” §

404.1520c(c)(1). The factor of consistency means a medical opinion is “more

persuasive” when it is “more consistent” with evidence “from other medical

sources and nonmedical sources.” § 404.1520c(c)(2). And in determining

the persuasiveness of medical opinions, the ALJ must explain the how the

factors of supportability and consistency were considered. §

404.1520c(b)(2). As for the remaining three factors of relationship with the

claimant, specialization, and other factors, the ALJ is not required to explain



                                      19
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 20 of 25




how they were considered. Id.

            It is the long-standing rule in this Circuit that, “’[t]he record

must demonstrate that the ALJ considered all of the evidence, but an ALJ is

not required to discuss every piece of evidence. Rather, in addition to

discussing the evidence supporting [her] decision, the ALJ also must discuss

the uncontroverted evidence [she] chooses not to rely upon as well as

significantly probative evidence [she] rejects.’” Janet Grace O. v. Kijakazi,

No. 20-1228-JWL, 2021 WL 3032913, at *5 (D. Kan. Jul. 19, 2021) (quoting

Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996)). For that matter,

it should not be assumed “a doctor naturally advocates her patient’s cause

or makes her assessments on the basis of advocacy.” Coles v. Berryhill, No.

17-1187-JWL, 2018 WL 2321881, at *3 (D. Kan. May 22, 2018). There is

little question that Dr. Webb’s notation is some evidentiary basis for the ALJ

finding that the assessments “reflect the claimant’s subjective allegations.”

ECF# 14, p. 25. What is unique about this case is the breadth of Dr. Webb’s

opinions based upon his several years as the general physician treating the

claimant with a complicated medical history involving fibromyalgia, seizures

(apparently both epileptic and pseudoseizures), and conversion disorder.

The claimant’s medical records show the physicians who were treating her

for the different complaints struggled to diagnose the overlapping mix of



                                       20
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 21 of 25




causes behind her problems even after more testing and hospitalizations.

The neuropsychological testing in 2018 confirmed that the claimant’s

cognitive functioning was not impaired but that “[h]er psychiatric disorders

and personality make it likely that she will appear to be unable to function

independently.” ECF# 14, p. 713. Consistent with this, Dr. Webb’s treatment

records are replete with notations not only increasing medication for her

fibromyalgia symptoms but also with advice that she resume her psychiatric

care and counseling and follow up with neurological care in Wichita for her

epilepsy. Under the unique circumstances of this case, the ALJ’s unexplained

reference to a candid notation in Dr. Webb’s treatment records is not a

logical bridge for inferring that Dr. Webb was not credible in answering and

signing what he represented to be his medical opinions on the claimant’s

limitations. For example, Dr. Webb checked and signed as his “estimate”

that the claimant would be absent from work “more than four times a

month” based upon his “experience with the patient, and based upon

objective medical, clinical and laboratory findings.” ECF# 14 at pp. 640, 644.

Dr. Webb further opined that the claimant’s impairments are “reasonably

consistent with the symptoms and functional limitations described in this

evaluation.” ECF# 14 at p. 640. Based on the unique circumstances of this

case, the court agrees with the claimant that the ALJ resorted to speculation



                                      21
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 22 of 25




in summarily rejecting all of Dr. Webb’s opinions stated in the assessments,

particularly those where he expressly affirmed that they were based upon

objective medical findings. Thus, the ALJ has failed to explain how she

considered the supportability of Dr. Webb’s stated opinions expressly based

on objective medical findings.

            Besides this speculative and unexplained rationale for evaluating

supportability, the ALJ’s finding on Dr. Webb’s opinions is further weakened

by the conclusory and unexplained finding that his “opinions are not

consistent with [his] . . . own treatment notes.” ECF# 14, at p. 25. The

decision fails to identify which opinions and treatment records support this

finding. The Commissioner has attempted to fill in the blanks by guessing

about which of Dr. Webb’s opinions and treatment notes that the ALJ was

referencing. Even so, this does not overcome a more serious deficiency in

the ALJ’s findings. As the claimant argues, the ALJ has failed to evaluate the

consistency of Dr. Webb’s medical opinion on limitations due to the seizure

disorder with the relevant treatment notes from other medical sources. As

already summarized above, the medical record is replete with other sources’

records showing multiple seizure episodes and types, physical manifestations

witnessed through broken tooth and tongue lacerations, hospitalizations,

testing, recurrent myoclonic episodes, and increased levels of prescribed



                                      22
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 23 of 25




medications. The court agrees with the claimant that the revised regulations

would have the ALJ explain how she considered the consistency between Dr.

Webb’s opinion and these other medical sources. The ALJ did not provide

this explanation, and a court may not create a post-hoc rationale to support

the ALJ’s decision. See Haga v. Astrue, 482 F.3d 1205, 1207-08 (10th Cir.

2007). The ALJ has not provided an explanation that allows for proper

meaningful review of her conclusions on this medical opinion evidence.

            The claimant further contends the ALJ erred in finding that the

state agency consultants’ opinions were consistent with the medical evidence

of record. The claimant highlights that a consulting physician reported that

the claimant’s seizure order had “improved significant[ly]” after her August

2018 hospitalization. ECF# 14, p. 132. The claimant argues the medical

evidence is to the contrary showing that her seizure activity continued, that

she broke her tooth during a myoclonic episode, and that her seizure

medication was increased to address the clusters of myoclonic episodes. All

of which the medical record establishes. The claimant also contends the

ALJ’s analysis mischaracterizes the evidence and includes misleading

findings such as, that she “had a history of approximately one year where

she remain ‘seizure free.’” ECF# 14, p. 23. For this seizure-free finding, the

ALJ cites a treatment record of Dr. Vivar Cruz from October 2016 without



                                      23
      Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 24 of 25




explaining how this observation made before the disability onset date bears

on the medical treatment given during the relevant period which included

hospitalization, more testing, and increased medication for her seizures. The

court agrees that the ALJ’s decision in discussing the medical opinions on the

claimant’s seizure disorder and impairment utterly fails to show how she

considered the supportability and consistency of the consulting opinions

against the actual medical records of the claimant’s care and treatment.

Though the revised regulations have abolished the treating physician rule

and have put the focus on the content of the medical opinions and less on

the relationships, they still demand that the ALJ “provide a coherent

explanation of his reasoning” and “build an accurate and logical bridge from

the evidence to” the evaluations given the different medical opinions.

Blackmon v. Commissioner, No. 20-1196, 2021 WL 2744656, at *10 (N.D.

Ohio Jul. 1, 2021). Having failed to do so, the ALJ’s decision is vacated and

remanded for further consideration consistent with this order.

            IT IS THEREFORE ORDERED that the judgment be entered in

accordance with sentence four of 42 U.S.C. § 405(g) reversing the

Commissioner’s final decision and remanding this case for further

consideration.

            Dated this _19th day of August, 2021, Topeka, Kansas.



                                      24
Case 6:20-cv-01281-SAC Document 20 Filed 08/19/21 Page 25 of 25




                _/s Sam A. Crow____________________________
                Sam A. Crow, U.S. District Senior Judge




                              25
